         Case 1:20-cr-00018-SPB Document 23 Filed 08/10/20 Page 1 of 19




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

                v.                                     Criminal No. 20-18 Erie

 MELQUAN BARNETT


                       RESPONSE TO DEFENDANT’S MOTION FOR
                     ORDER AUTHORIZING RELEASE OF DEFENDANT

       The defendant, Melquan Barnett, is charged in a one count Indictment with maliciously

damaging and attempting to damage and destroy, by means of fire, a building used in interstate

commerce or in any activity affecting interstate commerce, namely Ember + Forge, located at

401 State Street in Erie, in violation of Title 18, United States Code, Section 844(i).

       In conjunction with the filing of a Complaint against Barnett on June 3, 2020, the United

States requested that Barnett be detained pending trial. Barnett opposed the prosecution’s

detention request and sought release on bail. After a detention hearing on June 8, 2020, United

States Magistrate Judge Richard Lanzillo denied Barnett’s release request and issued an Order of

Detention Pending Trial with an addendum. (ECF Docs. 8 and 8-1). Magistrate Judge Lanzillo

detained Barnett based on a finding that under the Bail Reform Act there was a presumption in

favor of detention that Barnett had failed to rebut. Barnett was then indicted on June 9, 2020.

       Barnett now seeks an order authorizing his release. Based upon the totality of the

circumstances, Magistrate Judge Lanzillo’s Order of Detention Pending Trial should stand in

order to ensure the protection of the community. Barnett relies heavily upon the coffee shop

owner’s opinion that he should not be detained. Notably, he has not provided the opinion of the

owner of the building that houses the coffee shop or those renting apartments above the coffee
         Case 1:20-cr-00018-SPB Document 23 Filed 08/10/20 Page 2 of 19




shop. At trial the prosecution will not be required to prove that a victim agrees with the

prosecution, nor is that required by the Bail Reform Act.

       Likewise, the COVID-19 pandemic is not a basis to overturn Magistrate Judge Lanzillo’s

detention order. There have been no confirmed cases of COVID-19 at the Erie County Prison in

months and procedures are in place to afford defense counsel meaningful access to Barnett, who

has not demonstrated a particular vulnerability to the virus.

                                       Factual Background

       On June 1, 2020, Detective Dave Walker of the Erie Police Department provided FBI

Special Agent Cuba with video footage from public Facebook live videos and Ember + Forge for

the evening of May 30, 2020, during the time when a riot was occurring on State Street and the

surrounding area. The Facebook live video footage reviewed by your Special Agent Cuba

depicted an African American male with black dread lock hair down to the middle of his back.

The subject was wearing a white mask, white shirt, light blue jean jacket, black pants with a red

and white stripe pattern down the side and red shoes. The video footage depicts this subject

setting a fire inside of Ember + Forge after a window at Ember + Forge that faces State Street

was shattered when another individual kicked the window.

       Special Agent Cuba reviewed Ember + Forge video surveillance footage which depicts

the same subject, wearing the same clothing and with the same physical appearance, setting a fire

inside of Ember + Forge through a window which has been shattered. Special Agent Cuba

obtained a still shot from the Ember + Forge footage of the subject who started the fire, which

shows a neck tattoo on the left side of the subject’s neck.




                                                 2
         Case 1:20-cr-00018-SPB Document 23 Filed 08/10/20 Page 3 of 19




Although perhaps somewhat difficult to discern from the still shot, the video displays a clearer

depiction of the subject’s tattoos. Below is also a series of three still shots from the Ember +

Forge video footage depicting the subject, subsequently identified as Melquan Barnett, setting

the fire at Ember + Forge on May 30, 2020.




                                                 3
         Case 1:20-cr-00018-SPB Document 23 Filed 08/10/20 Page 4 of 19




       During Special Agent Cuba’s review of additional Facebook public video footage from

the area of State Street near City Hall in Erie on the evening of May 30, 2020, he identified the

same African-American individual with dreadlock hair, not wearing a mask, wearing the same

white shirt, light blue jean jacket, black pants with a stripe pattern down the side and red shoes.

The subject’s face is fully visible in this video footage. Officers of the Erie Police Department

who are familiar with Melquan Barnett have reviewed this video footage and identified Melquan

Barnett as the individual depicted in this video footage from State Street on May 30, 2020.

Below is a still shot from that video footage.




                                                 4
         Case 1:20-cr-00018-SPB Document 23 Filed 08/10/20 Page 5 of 19




       Special Agent Cuba obtained Melquan Barnett’s criminal history from the

Commonwealth of Pennsylvania. As part of the booking process, photos of the arrestee are taken

and included as part of the criminal history. Melquan Barnett’s neck tattoo is depicted in the

booking photo. The booking photo is included below. The neck tattoo depicted on the subject

from the above included still shot from the Ember + Forge video footage is consistent with the

neck tattoo depicted in Melquan Barnett’s prior booking photo.




                                                5
         Case 1:20-cr-00018-SPB Document 23 Filed 08/10/20 Page 6 of 19




       On June 1, 2020, Special Agent Cuba visited Ember + Forge and measured the height of

a beige concrete mark or block on the front of the Ember + Forge building which faces State

Street. This beige block is immediately adjacent to the exterior window through which the fire

was set on May 30, 2020. The beige concrete block or mark was used as a reference point to

determine the height of the subject, since identified as Melquan Barnett, who lit the fire at Ember

+ Forge on May 30, 2020. The reference point measures between approximately seventy (70)

and seventy-eight (78) inches. According to Barnett’s Pennsylvania driver’s license, Barnett’s

height is listed as 6’00”. Special Agent Cuba’s review of the May 30, 2020, Facebook live

footage of the arson at Ember + Forge shows the arson subject, later identified as Melquan

Barnett, with a height that is very similar to the height listed on Barnett’s Pennsylvania driver’s

license. The similarity is depicted in the below included still shot from the May 30, 2020

Facebook live footage of Ember + Forge and the height of the reference point depicted in the

adjacent image of the beige block.
                                                 6
         Case 1:20-cr-00018-SPB Document 23 Filed 08/10/20 Page 7 of 19




        On June 2, 2020, ATF Special Agent/Certified Fire Investigator Matthew Regentin

conducted a fire scene examination of Ember + Forge Coffee Shop. Based on an analysis of the

evidence collected, Special Agent Regentin has concluded that “the fire was caused by the

manual introduction of an ignitable liquid, namely gasoline, to the counter top table on the west

side of the interior of Ember + Forge coffee shop and the subsequent ignition of gasoline vapors

by an open flame device.” Special Agent Regentin has classified the cause of the fire as

“Icendiary.”

                                            Argument

I.     Detention Presumptions and Standards of Review

       A.      Initial Standard

       The Court “shall order the detention of the [defendant] before trial” if the Court finds,

after a hearing, “that no condition or combination of conditions will reasonably assure the

                                                7
         Case 1:20-cr-00018-SPB Document 23 Filed 08/10/20 Page 8 of 19




appearance of the person as required and the safety of any other person and the community.” 18

U.S.C. § 3142(e)(1). It is presumed that no condition or combination of conditions will

reasonably assure the appearance of the defendant as required and the safety of the community if

there is probable cause to believe that the defendant committed “an offense listed in section

2332b(g)(5)(B) of Title 18, United States Code, for which a maximum term of imprisonment of

10 years of more is prescribed …” 18 U.S.C. § 3142(e)(3)(C). A grand jury indictment, by itself,

establishes probable cause to believe that a defendant committed the crimes with which he is

charged. See, e.g., United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010) (citation omitted).

Despite defense counsel’s protestation to the contrary, it is clear that the presumption in favor of

detention applies to Barnett because he has been indicted for a violation of 18 U.S.C. § 844(i), an

offense carrying a twenty year maximum term of imprisonment, which is listed in 18 U.S.C.

§ 2332b(g)(5)(B).

       Once the presumption is invoked, the burden of production shifts to the defendant to

rebut the presumption. United States v. Carbone, 793 F.2d 559, 560 (3d Cir. 1986). The

defendant must produce some credible evidence supporting his claim that he will appear and will

not pose a threat to the community. Carbone, 793 F.2d at 560. The burden of persuasion

remains with the government. United States v. Perry, 788 F.2d 100, 114-15 (3d Cir. 1986).

Proof of risk of flight is subject to a preponderance of the evidence standard, whereas

dangerousness is subject to a clear and convincing evidence standard. Perry, 788 F.2d at 114-15.

       The factors a court must consider in determining detention versus pretrial release are:

         (1) the nature and circumstances of the offense charged, including whether the
       offense . . . involves a minor victim . . .;

         (2) the weight of the evidence against the person;

         (3) the history and characteristics of the person, including –

             (A) the person’s character, physical and mental condition, family ties,
       employment, financial resources, length of residence in the community, community
                                                 8
         Case 1:20-cr-00018-SPB Document 23 Filed 08/10/20 Page 9 of 19




       ties, past conduct, history relating to drug or alcohol abuse, criminal history, and
       record concerning appearance at court proceedings; and

              (B) whether, at the time of the current offense or arrest, the person was on
       probation, on parole, or on other release pending trial, sentencing, appeal, or
       completion of sentence for an offense under Federal, State , or local law; and

        (4) the nature and seriousness of the danger to any person or the community that
       would be posed by the person’s release.

18 U.S.C. § 3142(g)(1)-(4).

       Finally, the presumption of detention, even if successfully rebutted by the defendant,

remains a factor for consideration in determining whether to release or detain. United States v.

Stricklin, 932 F.2d 1353, 1355 (10th Cir. 1991).

       B.      Standard of Review by the District Court

       If a person is ordered detained by a magistrate judge, the person may file a motion for

revocation or amendment of the order with the district court. 18 U.S.C. § 3145(b). The district

judge reviews the magistrate judge’s decision de novo. See, e.g. United States v. Delker, 757

F.2d 1390, 1393-95 (3d Cir. 1985). Nevertheless, the magistrate judge’s decision and reasoning

are to be give careful consideration where a transcript of the detention hearing is available.

Delker, 757 F.2d at 1395 (“In most cases the district court will find it useful to consider carefully

the decision and reasoning of the magistrate.”). De novo review does not require an additional

evidentiary hearing. United States v. Koenig, 912 F.2d 1190, 1193 (9th Cir 1990) (“Clearly, the

district court is not required to start over in every case, and proceed as if the magistrate’s

decision and findings did not exist.”); United States v. Brownlee, 2011 WL2112535, *2 (W.D.

Pa. 2011) (citations omitted). The district court may also consider any additional evidence or

proffers submitted in conjunction with any supplemental proceedings. Brownlee, 2011

WL2112535 at *2 (quoting United States v. Farris, 2008 WL 1944131, *7 (W.D. Pa. 2008)).




                                                   9
          Case 1:20-cr-00018-SPB Document 23 Filed 08/10/20 Page 10 of 19




II.       A Detention Presumption Applies Here Which Has Not Been Rebutted and
          Detention is Appropriate Even if the Presumption Has Been Rebutted

         The government respectfully asks the Court to order the continued detention of Barnett

after a de novo review of the record, including the Complaint and supporting Affidavit, the

Indictment, the Pretrial Services Report and the transcript of the detention hearing. Barnett has

not rebutted the presumption in favor of his detention and even if the Court finds the

presumption has been rebutted, a consideration of the factors set forth in 18 U.S.C. § 3142(g)

calls for his continued detention.

         A.    The Rebuttable Presumption Favors Detention of the Defendant and the
               Defendant Has Not Rebutted the Presumption

         The rebuttable presumption of detention applies in this case because Barnett is charged

via indictment with violating 18 U.S.C. § 844(i), an offense which carries a maximum jail

sentence of twenty years. 1 That offense is also listed in 18 U.S.C. § 2332b(g)(5)B). Therefore,

under 18 U.S.C. § 3142(e)(3)(C), a rebuttable presumption applies in favor of Barnett’s

detention.

         At the detention hearing, the United States argued mainly that the detention presumption

was implicated here because arson is a crime of violence. Magistrate Judge Lanzillo in his

addendum convincingly demonstrated that arson is a crime of violence under the parameters of

the Bail Reform Act. This Court need not rely on that analysis to find that a detention

presumption is implicated here because the presumption is clearly triggered in that Barnett has

been indicted for a crime which is listed in 18 U.S.C. § 2332b(g)(5)(B) and carries a twenty year

maximum possible punishment.




1   The indictment is sufficient in itself to establish probable cause. Stricklin, 932 F.2d at 1355.
                                                  10
        Case 1:20-cr-00018-SPB Document 23 Filed 08/10/20 Page 11 of 19




       Defense counsel argues that the detention presumption does not apply here even if arson

is a crime of violence because all of the requirements of 18 U.S.C. § 3142(e)(2) were not met by

the prosecution at the detention hearing and Magistrate Judge Lanzillo indicated in his detention

order that there was a detention presumption under 18 U.S.C. § 3142(e)(2). While it does appear

that Magistrate Judge Lanzillo found the detention presumption arose under Section 3142(e)(2),

that argument is beside the point because the detention presumption is clearly applicable under

Section 3142(e)(3)(C). Thus, while arson is plainly a crime of violence for purposes of the Bail

Reform Act, that determination is not necessary for the detention presumption to apply to

Barnett. Further, while defense counsel appears to be correct that the prosecution was required

to establish all of the subparts of Section 3142(e)(2) in order for the presumption to apply under

that section, that argument is ultimately irrelevant because the presumption plainly arises in this

case under Section 3142(e)(3)(C) by virtue of Barnett’s indictment for a crime listed in 18 U.S.C.

§ 2332b(g)(5)(B) that carries a maximum possible penalty greater than ten years.

       Magistrate Judge Lanzillo correctly found that Barnett had failed to rebut the

presumption in favor of detention. At the detention hearing, defense counsel attempted to rebut

the presumption by arguing that: 1) arson was not a crime of violence; 2) Barnett should not be

detained in light of the COVID-19 pandemic; 3) Barnett is not a flight risk; 4) the request for

detention is political in nature; and 5) Barnett’s mother was willing and able to act as a third

party custodian. (N.T. Detention hearing, p. 4-8).

       Barnett’s mother did not attend the detention hearing, which was held via Zoom, because

she had an appointment (N.T. Detention hearing p. 13). Thus, defense counsel offered nothing at

the hearing other than the bare assertion that Barnett’s mother would act as third party custodian

to rebut the presumption in favor of detention. If that were enough to rebut the presumption then



                                                 11
        Case 1:20-cr-00018-SPB Document 23 Filed 08/10/20 Page 12 of 19




the presumption would be rendered meaningless. The other arguments in support of release were

just that, arguments in support of release unsupported by any evidence.

       Barnett’s claim that he was not a risk of flight was irrelevant because the government was

not seeking to detain him on that basis. Defense counsel’s assertion that arson is not a crime of

violence is contrary to precedent and the definition of the term in 18 U.S.C. § 3156(a)(4).

       Barnett offered no evidence to suggest that he was especially susceptible to COVID-19

and the Pretrial Service Report indicates that Barnett reported that “although his overall health is

good, he suffers from residual pain from a gunshot wound he sustained in 2013.” (Pretrial

Services Report, p. 3) Barnett also indicated that he also suffers headaches from a concussion he

sustained in February 2020. (Id.). Hence, Barnett offered nothing to Pretrial Services and

defense counsel proffered nothing at the hearing to suggest that Barnett was especially

vulnerable to COVID-19. Nor is there any heightened risk from COVID-19 at the Erie County

Prison, which has not had an inmate or staff member test positive for the virus in months.

       Lastly, the prosecution’s detention request does not stem from politics. Rather, the

request to detain Barnett arises from Barnett’s conduct during a riot, which had nothing to do

with a peaceful protest.

       B.      The Factors Set Forth in the Bail Reform Act Favor Detention

               1. The Nature and Circumstances of the Offenses

       The nature and circumstances of the offense for which Barnett is charged weigh heavily

in favor of detention. When considering this factor, the Bail Reform Act specifically directs

courts to factor into their consideration whether the defendant’s offense is a crime of violence. 18

U.S.C. § 3142(g)(1). Arson is plainly a crime of violence under the parameters of the Bail

Reform Act. United States v. Mitchell, 23 F.3d 1, 2, n. 3 (1st Cir. 1994) (citing United States v.



                                                12
         Case 1:20-cr-00018-SPB Document 23 Filed 08/10/20 Page 13 of 19




Marzullo, 780 F.Supp. 658, 662-65 (W.D. Mo. 1991); United States v. Shaker, 665 F.Supp. 698,

702 n. 4 (N.D. Ind. 1987) (further citations omitted).

       Barnett was not arrested for his involvement in a peaceful protest. During the course of a

riot in downtown Erie, Barnett, with no regard for the safety of first responders and those in the

building and surrounding area, set fire to a coffee shop. There have been no facts presented by

the defense which mitigate the gravity of Barnett’s conduct in this case. Based on these facts, this

factor weighs heavily in favor of detention.

               2. The Weight of the Evidence

       The weight of the evidence also weighs in favor of detention. Barnett was captured on

several different videos setting fire to the coffee shop. Law enforcement then took additional

steps to verify Barnett’s identity as the arsonist. First, they confirmed that Barnett, like the

arsonist captured on video, has a neck tattoo. Second, they took measurements of the outside of

the coffee shop and compared them to the height of the arsonist to confirm that the arsonist’s

height is very similar to Barnett’s height. Third, Barnett has a distinctive hairstyle that matches

the arsonist. Fourth, Barnett was wearing distinctive clothing which were not observed on any

other rioters throughout the area where the rioting occurred. These facts coupled with the

identification of Barnett as the arsonist by several law enforcement officers familiar with Barnett

demonstrate the significant weight of the evidence against Barnett.

               3. The History and Characteristics of the Defendant

       The Bail Reform Act directs the courts to consider such things as the defendant’s

character, physical and mental conditions, family ties, employment, past conduct, past drug and

alcohol abuse, and criminal history. By his own admission, Barnett has a very significant drug

history. Barnett reported beginning marijuana use when he was 16 and being 19 when he first

used crack cocaine. Barnett now apparently has a medical marijuana card and reported that he

                                                 13
        Case 1:20-cr-00018-SPB Document 23 Filed 08/10/20 Page 14 of 19




last used crack cocaine about three months prior to his arrest in this case. Barnett also revealed

that he participated in a juvenile outpatient substance abuse treatment program when he was 16

or 17, which plainly has not curbed his appetite for drugs.

       Barnett also claims to suffer from various mental health issues including PTSD,

depression and anxiety. None of these illnesses increase confidence in his ability to abide by

release conditions.

       Further, Barnett has minimal work history and a significant criminal history. Barnett was

adjudicated delinquent at 16 years of age for felony criminal trespass and receiving stolen

property as a first degree misdemeanor. As an adult, he has ten prior involvements with the

criminal justice system. He has convictions for false identification to law enforcement, criminal

mischief, and minor possessory drug offenses. Barnett has also been cited four times for driving

with a suspended license, demonstrating a persistent refusal to follow the law. His prolonged

criminal history, mental health issues and drug use do not weigh in favor of release.

               4. The Nature and Seriousness of the Danger to Any Person or the Community
                   that Would Be Posed by the Defendant’s Release

       The protection of the community should be paramount in the Court’s consideration given

the nature and seriousness of the danger to the community should Barnett be released. A danger

to the community does not only include physical harm or violent behavior. United States v.

McCall, 2018 WL 838968, *3 (W.D. Pa. Feb. 13, 2018); United States v. Schenberger, 498

F.Supp.2d 738, 742 (D.N.J. 2007). The concept of “safety” may include non-physical harm.

United States v. Provenzano, 605 F.2d 85, 95 (3d Cir.1979) (holding that “[a] defendant's

propensity to commit crime generally, even if the resulting harm would be not solely physical,

may constitute sufficient risk of danger to come within contemplation of [the Bail Reform

Act])”; see also S.Rep. No. 225, 98th Cong., 2d. Sess. 12, reprinted in 1984 U.S. Code Cong. &


                                                14
        Case 1:20-cr-00018-SPB Document 23 Filed 08/10/20 Page 15 of 19




Ad. News 3182, 3195 (“The [Judiciary] Committee intends that the concern about safety be

given a broader construction than merely danger of harm involving physical violence”).

       In assessing a defendant’s danger to the community, the Third Circuit directs courts to

look at, inter alia, the nature and circumstances of the crime, the defendant’s prior criminal

record, and any other factors indicative of the defendant’s propensity to commit crime generally,

or otherwise to endanger the community. Provenzano, 605 F.2d at 96.

       As already discussed, the nature and circumstances of Barnett’s crime, combined with his

substance abuse history, mental health issues and prior criminal record, demonstrate Barnett’s

significant danger to the community. With no thought whatsoever to the harm his conduct could

have caused, not only to occupants of the building and others in the area but also to first

responders, Barnett set fire to a downtown Erie business. His blatant disregard for others while

engaged in a riot conclusively demonstrates that he is a danger to the community who should not

be released. A drug using arsonist with mental health issues and a significant criminal history is

not a good candidate for release just because his mother, who could not be bothered to attend the

Zoom detention hearing, says she will watch him.

       D.      The COVID-19 Pandemic Is Not a Basis on Which to Release Barnett

       Barnett claims that the Pretrial Services report identifies health issues which make him

vulnerable to the COVID-19 virus. (Doc. 20. p. 11). He does not identify those health issues,

and, as mentioned above, the Pretrial Services Report indicates that Barnett stated that he was in

overall good health other than pain from a gunshot wound and headaches from a relatively recent

concussion. Those health issues do not make Barnett more vulnerable to COVID-19, especially

because he is only 28 years of age.

       There have been no positive tests for COVID-19 for either inmates or staff at the Erie

County Prison for months and the presence of the virus overall at the facility has been extremely

                                                15
        Case 1:20-cr-00018-SPB Document 23 Filed 08/10/20 Page 16 of 19




limited. Several months ago, prior to Barnett’s detention in this case, two inmates who were

known to have the virus upon commitment were immediately isolated due to effective intake

screening. Shortly thereafter, prison officials received word that another inmate may have been

exposed to the virus by a family member. That inmate was already in enhanced isolation, again

due to effective screening by prison officials. That inmate was then bailed out of the facility the

next day. There have been no other positive inmate tests to date. Only one staff member has

tested positive but that individual was not assigned to the Erie County Prison.

       Barnett also mentions the recent death of his daughter from COVID-19 in support of his

release motion. While her death is a tragedy that no parent should have to endure, Barnett does

not explain why that tragic event has any relevance to a current determination of his motion for

release. It does not make him more or less amenable to release. The Court’s focus should be on

the factors delineated in the Bail Reform Act, which do not encompass the circumstances

involving Barnett’s daughter.

       Defense counsel also argues that due to family concerns he has particular vulnerability to

the virus and the pandemic has hampered his ability to effectively meet with his client. These

concerns are not a basis to release Barnett because the Erie County Prison had instituted

procedures affording defense counsel safeguards against exposure to the virus from their

detained clients. The Erie County Prison provides attorneys the ability to have their phone

number marked private so that they may speak to their client over the phone without third party

recording or intrusion. Counsel are also afforded the ability to have a private visit with their

client over video. Thus, defense counsel’s family health concerns are effectively addressed by

the Erie County Prison procedures, which also afford defense counsel a full, unimpeded

opportunity to meet with Barnett. These protocols, coupled with the fact that there are currently



                                                 16
         Case 1:20-cr-00018-SPB Document 23 Filed 08/10/20 Page 17 of 19




no inmates or staff positive for COVID-19 at the Erie County Prison, mean that the pandemic is

not a basis for releasing Barnett.

        Moreover, section 3142(f) is solely concerned with the risks of flight and danger to the

community posed by the defendant’s release, not with the danger or risk to the defendant.

United States v. Clark, 2020 WL 1446895 at *3 (D. Kan. Mar. 25, 2020) (noting that § 3142(f) is

solely concerned with risk of flight and danger to community posted by defendant not by risk to

defendant’s health). See also United States v, Hanson, 2020 WL 1692967 at *2 (D. Mont., April

7, 2020) (noting that “[i]n reviewing [COVID-19 related release motions], several courts have

recognized that release based on a defendant’s concerns of heightened COVID-19 risk if

incarcerated is not appropriately addressed under § 3142(f).”).

        As multiple Judges in the Western District of Pennsylvania have noted, the potential for

risk of exposure to COVID-19 exists everywhere in the community, not just at the Erie County

Prison or other jails—such is the nature of a global pandemic. United States v. David Francis,

2:17-cr-00301-JFC, Doc. No. 204 (W.D.Pa. April 20, 2020); United States v. Pritchett, CR 19-

280, 2020 WL 1640280, at *3 (W.D.Pa. April 2, 2020) (noting “potential [for exposure]

unfortunately exists anywhere in the community”); United States v. Loveings, 2020 WL 1501859,

*3 (W.D.Pa. March 30, 2020) (risk of exposure exists throughout community); United States v.

Jones, CR19-249, 2020 WL 1511221, at *3 (W.D.Pa. March 29, 2020) (noting risk of exposure

exists throughout community).

        Barnett is currently at a facility where no inmates or staff have tested positive for COVID-

19 for months. Thus, his risk of contracting the virus is no greater while detained that it would be

upon release back into the Erie community, which continues to have new positive tests for the

virus daily.



                                                17
        Case 1:20-cr-00018-SPB Document 23 Filed 08/10/20 Page 18 of 19




       E. Barnett’s Reliance Upon the Opinion of Ms. Kirby is Misplaced

       Barnett relies heavily upon the opinion of the owner of Ember + Forge, Hannah Kirby,

that he should be released, even providing a letter from her in support of his motion. Notably,

Barnett did not apparently seek the opinion of the owner of the building in which the coffee shop

is housed, nor did he note for the Court the presence of multiple apartments above the coffee

shop or seek the opinion of those apartment renters.

       On July 31, 2020, FBI Special Agent Cuba interviewed Donald Kidder who owns the

building in which Ember + Forge is located and the adjacent building. Mr. Kidder informed

Special Agent Cuba that there are ten apartment units above Ember + Forge, nine of which are

occupied by tenants. Mr. Kidder also indicated that he wants the law to be enforced and does not

agree with Ms. Kirby’s opinion about the federal prosecution of Mr. Barnett. He further noted

that the fire at Ember + Forge had the potential to be a lot worse if it had not been extinguished

as quickly as it was.

       While victim input is always something the Court should consider on any matter, Ms.

Kirby is not the only victim in this case and her personal opinion does not outweigh the opinion

of the building owner or the considerations delineated in the Bail Reform Act. If after

considering all of the facts and circumstances within the parameters of the analysis required by

the Bail Reform Act, the Court finds that Barnett should be detained, then Ms. Kirby’s opinion

on the matter or the opinion of any other individual involved in the case, would not be sufficient

to overcome or change the Court’s reasoned analysis.




                                                18
         Case 1:20-cr-00018-SPB Document 23 Filed 08/10/20 Page 19 of 19




III.   Conclusion

       Wherefore, for all of the foregoing reasons, Barnett should remain detained pending the

resolution of his case.



                                                   Respectfully submitted,

                                                   SCOTT W. BRADY
                                                   United States Attorney



                                                   s/ Christian A. Trabold
                                                   CHRISTIAN A. TRABOLD
                                                   Assistant U.S. Attorney
                                                   PA ID No. 75013




                                              19
